McAlvay, J.
(dissenting), I cannot concur in the opinion of Mr. Justice Ostrander, which discharges petitioner from custody for a contempt of court committed purposely and probably under advice. In my opinion the decree prohibited absolutely the marriage of petitioner within a period of two years. The statute was intended by the *656legislature .declaratory of the policy of the State prohibiting the marriage of a divorced party anywhere. The statute in declaring a party who marries contrary to its provisions guilty of bigamy does not necessarily require a construction that such act will deprive the court of the inherent power to punish as for contempt a disobedience of its decree.
No authorities are cited that go to this extent. The legislature could not have intended such a result, and no rule of construction should obtain which necessarily deprives the courts of powers which have always been recognized.
In my opinion, this statute should receive that same construction given by the supreme court of. Wisconsin to a statute of like import.
The writ should be denied.
Brooke, J., concurred in result reached by McAlvay, J.